Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 1:18-cv-22880-JEM


  SHEHAN WIJESINHA
  individually and on behalf of all
  others similarly situated,                                        CLASS ACTION

            Plaintiff,                                              JURY TRIAL DEMANDED

  v.

  SUSAN B. ANTHONY LIST, INC.

        Defendant.
  __________________________________/

                          FIRST AMENDED CLASS ACTION COMPLAINT1

            Plaintiff Shehan Wijesinha brings this class action against Defendant Susan B. Anthony

  List, Inc. (“SBA List”) and alleges as follows upon personal knowledge as to himself and his own

  acts and experiences, and, as to all other matters, upon information and belief, including

  investigation conducted by his attorneys.

                                        NATURE OF THE ACTION

            1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

            2.      SBA List is a political group advancing pro-life laws. It is headquartered in

  Washington, DC.

            3.      Plaintiff and Class Members have no relationship with Defendant, and never provided

  their telephone numbers to Defendant.



  1
      Pursuant to Fed. R. Civ. P. 15(a)(1), Plaintiff hereby amends his complaint as a matter of course.

                                                       1
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 2 of 13



          4.      Rather, Defendant hired a data harvesting company known as i360 to scrape Plaintiff’s

  and the class members’ cellular telephone numbers from public voter records.

          5.      Then, Defendant provided the information to its outside vendors who used it transmit

  203,486 automated text messages with no regard for the privacy rights of the recipients of those

  messages.

          6.      Defendant’s unsolicited text messaging campaign caused Plaintiff and class members

  injuries, including invasion of their privacy, aggravation, annoyance, intrusion on seclusion, trespass,

  and conversion.

          7.        Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                      JURISDICTION AND VENUE

          8.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national

  class, which will result in at least one Class member belonging to a different state than Defendant.

  Plaintiff seeks up to $1,500.00 in damages for each text message that is in violation of the TCPA, which,

  when aggregated among a proposed class numbering in the tens of thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          9.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on



                                                        2
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 3 of 13



  information and belief, Defendant sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

                                                  PARTIES

          10.     Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Miami, Florida.

          11.     SBA List is a 501(c)(4) non-profit organization with its principal office located at 1200

  New Hampshire Ave NW Suite 750, Washington, DC 20036. SBA List targets Florida residents with

  its political messages.

                                                 THE TCPA

          12.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

          13.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          14.     The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          15.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

          16.     The Federal Communications Commission (“FCC”) is empowered to issue rules and



                                                         3
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 4 of 13



  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          17.     A defendant must demonstrate that it obtained the plaintiff’s prior express consent

  before using an automatic dialing system to contact an individual. See In the Matter of Rules and

  Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015)

  (requiring express consent “for non-telemarketing and non-advertising calls”).

          18.     Lastly, with respect to standing, as recently held by the United States Court of Appeals

  for the Ninth Circuit:

                  Unsolicited [] phone calls or text messages, by their nature, invade the
                  privacy and disturb the solitude of their recipients. A plaintiff alleging a
                  violation under the TCPA “need not allege any additional harm beyond
                  the one Congress has identified.”

          Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017) (quoting Spokeo,

  Inc. v. Robins, 136 S. Ct. 1540 (2016)).

          19.     Similarly, the United States Court of Appeals for the Second Circuit recently held that

  the receipt of an unsolicited call “demonstrates more than a bare violation and satisfies the concrete-

  injury requirement for standing.” Leyse v. Lifetime Entm't Servs., LLC, Nos. 16-1133-cv, 16-1425-

  cv, 2017 U.S. App. LEXIS 2607 (2d Cir. Feb. 15, 2017) (citing In re Methyl Tertiary Butyl Ether

  (MTBE) Prods. Liab. Litig., 725 F.3d 65, 105 (2d Cir. 2013) ("The injury-in-fact necessary for standing

  need not be large; an identifiable trifle will suffice."); Golan v. Veritas Entm't, LLC, 788 F.3d 814, 819-

  21 (8th Cir. 2015) (holding that receipt of two brief unsolicited robocalls as voicemail messages was

  sufficient to establish standing under TCPA); Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S.,


                                                       4
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 5 of 13



  P.A., 781 F.3d 1245, 1252 (11th Cir. 2015) (holding that injury under similar TCPA provision may be

  shown by one-minute occupation of fax machine)).

                                                  FACTS

          20.      Defendant embarked upon an intrusive automated text messaging campaign to promote

  its pro-life political agenda.

          21.      To execute its campaign, Defendant first hired i360, a data harvesting company. i360

  scraped Plaintiff’s and the class members’ cellular telephone numbers from public voter records.

          22.      Then, Defendant provided the scraped cellular telephone numbers to Direct

  Technology Solutions, an IT consulting firm that contracted with Mudshare, a marketing company.

          23.      Subsequently, Mudshare, at the direction of and under the control of Defendant, caused

  203,486 identical text messages to be transmitted to the cellular telephone numbers of Plaintiff and the

  class members.

          24.      Specifically, on July 13, 2018, Defendant placed, or caused to be placed, the following

  automated text message to Plaintiff’s cellular telephone number ending in 7557 (“7557 Number”):




          25.      When Plaintiff clicked on the included hyperlink, it transferred him to a video produced

  by and posted on YouTube by SBA List.

                                                      5
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 6 of 13



          26.     Plaintiff received the subject text within this judicial district and, therefore, Defendant’s

  violation of the TCPA occurred within this district. Defendant caused 203,486 identical text messages

  to be placed to similarly situated individuals, many of whom reside within this judicial district.

          27.     At no point in time did Plaintiff provide Defendant with his express consent to be

  contacted by telephone using an ATDS. Nor did Plaintiff provide his telephone number to Defendant

  or any vendor hired by Defendant.

          28.     Plaintiff is the subscriber and sole user of the 7557 Number.

          29.     The number used by Defendant (910-96) is known as a “short code,” a standard code

  that enables Defendant to send text messages en masse.

          30.     This short code was provided to Defendant by CDYNE Corporation (“CDYNE”), a

  company that hosts a text messaging platform.

          31.     The CDYNE platform has the capacity to store telephone numbers, which capacity was

  in fact utilized by Defendant. The following code sample made available on CDYNE’s website

  demonstrates the system’s capacity to store telephone numbers: req.To = new string[]

  {"15551234567"};.

          32.     The CDYNE platform has the capacity to dial numbers in sequential order, which

  capacity was in fact utilized by Defendant. The following code sample made available on CDYNE’s

  website demonstrates the system’s capacity to dial numbers in sequential order: req.PhoneNumbers =

  new string[] {"17575449510", "17579510544"}.

          33.     The CDYNE platform has the capacity to dial numbers from a database of numbers,

  which capacity was in fact utilized by Defendant.

          34.     The CDYNE platform has the capacity to dial numbers without human intervention,

  which capacity was in fact utilized by Defendant. In fact, the CDYNE platform has the capacity to dial



                                                       6
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 7 of 13



  300 text messages per second without any human intervention.

          35.     The CDYNE platform has the capacity to schedule the time and date for future

  transmission of text messages, which occur without any human involvement, as demonstrated by the

  following code sample made available on CDYNE’s website: req.ScheduledDateTime = new DateTime

  (2017, 10, 09, 14, 15, 0). ToUniversalTime();.

          36.     Additionally, the CDYNE platform has an auto-reply function that results in the

  transmission of text messages to individual’s cellular telephones automatically from the system, and

  with no human intervention. This function was in fact utilized by Defendant as evidenced by the “Reply

  STOP to opt out” language in the text messages sent to Plaintiff and the class members, and as further

  evidenced by the following screenshot:




          37.     Defendant’s unsolicited text caused Plaintiff actual harm, including invasion of his

  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s text

  message also inconvenienced Plaintiff and caused disruption to his daily life. Plaintiff had to stop what

  he was doing when he received Defendant’s text message to look at the message, and attempt to

  determine how Defendant had obtained his telephone number and why Defendant was texting him.




                                                     7
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 8 of 13



                                         CLASS ALLEGATIONS

                PROPOSED CLASS

          38.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  himself and all others similarly situated.

          39.      Plaintiff brings this case on behalf of the below defined Class:

                   All persons within the United States (1) who, on or about July
                   13, 2018; (2) were sent a text message; (3) from Defendant or
                   on Defendant’s behalf; (4) to said person’s cellular telephone
                   number; (5) using the same equipment used to text Plaintiff’s
                   cellular telephone.

          40.      Defendant and their employees or agents are excluded from the Class. The Class

  consists of approximately 203,486 individuals.

             NUMEROSITY

          41.      Defendant has placed automated text messages to cellular telephone numbers belonging

  to 203,486 individuals without their prior express consent. The members of the Class, therefore, are so

  numerous that joinder of all members is impracticable.

          42.      Identification of the Class members is a matter capable of ministerial determination

  from Defendant’s text message records, which Defendant has in its possession and consist of

  individuals’ names and telephone numbers

                COMMON QUESTIONS OF LAW AND FACT

          43.      There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                       (1) Whether Defendant made non-emergency text messages to Plaintiff and Class

                           members’ cellular telephones using an ATDS;


                                                       8
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 9 of 13



                       (2) Whether Defendant can meet their burden of showing that they obtained prior

                           express written consent to make such text messages;

                       (3) Whether Defendant’s conduct was knowing and willful;

                       (4) Whether Defendant are liable for damages, and the amount of such damages;

                           and

                       (5) Whether Defendant should be enjoined from such conduct in the future.

          44.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant places automated calls telephone numbers assigned to cellular telephone services

  is accurate, Plaintiff and the Class members will have identical claims capable of being efficiently

  adjudicated and administered in this case.

                TYPICALITY

          45.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          46.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          47.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual



                                                       9
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 10 of 13



   lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

   and, even if every member of the Class could afford individual litigation, the court system would be

   unduly burdened by individual litigation of such cases.

           48.     The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

   members are not parties to such actions.

                                                COUNT I
                               Violations of the TCPA, 47 U.S.C. § 227(b)
                                 (On Behalf of Plaintiff and the Class)

           49.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

           50.     It is a violation of the TCPA to make “any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using any automatic telephone

   dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §

   227(b)(1)(A)(iii).

           51.     The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”) as

   “equipment which has the capacity – (A) to store or produce telephone numbers to be called, using a

   random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

           52.     Defendant – or third parties directed by Defendant – used equipment having the capacity

   to store or produce numbers and dial those numbers at random, in sequential order, or from a database

   of numbers, without human intervention..

           53.     These text messages were sent without regard to whether Defendant had first obtained

   express permission from the text messaged party to make such text messages. In fact, Defendant did not



                                                       10
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 11 of 13



   have prior express consent to text message the cell phones of Plaintiff and the other members of the

   putative Class when its text messages were made.

           54.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic telephone

   dialing system to send non-emergency telephone text messages to the cell phones of Plaintiff and the

   other members of the putative Class without their prior express consent.

           55.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

   and Class Members were harmed and are each entitled to a minimum of $500.00 in damages for each

   violation. Plaintiff and the class are also entitled to an injunction against future calls or text messages.

           WHEREFORE, Plaintiff Shehan Wijesinha, on behalf of himself and the other members

   of the Class, prays for the following relief:

           a.      A declaration that Defendant practices described herein violate the Telephone

   Consumer Protection Act, 47 U.S.C. § 227;

           b.      A declaration that Defendant violations of the Telephone Consumer Protection Act,

   47 U.S.C. § 227, were willful and knowing;

           c.      An injunction prohibiting Defendant from using an automatic telephone dialing

   system to call or text message telephone numbers assigned to cellular telephones without the prior

   express consent of the called party;

           d.      An award of actual, statutory damages, and/or trebled statutory damages; and

           e.      Such further and other relief the Court deems reasonable and just.

                                               JURY DEMAND

            Plaintiff and Class Members hereby demand a trial by jury.




                                                        11
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 12 of 13



   Date: October 29, 2018



                                                 Respectfully submitted,

                                                 IJH Law

                                                 /s/ Ignacio J. Hiraldo____________
                                                 Manuel S. Hiraldo
                                                 Florida Bar No. 0056031
                                                 1200 Brickell Ave Suite 1950
                                                 Miami, FL 33131
                                                 Email: ijhiraldo@ijhlaw.com
                                                 Telephone: 786.496.4469
                                                 Counsel for Plaintiff

                                                 HIRALDO P.A.

                                                 /s/ Manuel S. Hiraldo
                                                 Manuel S. Hiraldo
                                                 Florida Bar No. 030380
                                                 401 E. Las Olas Boulevard
                                                 Suite 1400
                                                 Ft. Lauderdale, Florida 33301
                                                 Email: mhiraldo@hiraldolaw.com
                                                 Telephone: 954.400.4713
                                                 Counsel for Plaintiff




                                        12
Case 1:18-cv-22880-JEM Document 24 Entered on FLSD Docket 10/29/2018 Page 13 of 13



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 29, 2018, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

   this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                         By: /s/ Manuel S. Hiraldo
                                                         Manuel S. Hiraldo, Esq.
                                                         HIRALDO P.A.
                                                         401 E. Las Olas Boulevard
                                                         Suite 1400
                                                         Ft. Lauderdale, Florida 33301
                                                         Florida Bar No. 030380
                                                         mhiraldo@hiraldolaw.com
                                                         Telephone: 954.400.4713




                                                    13
